Case 2:19-cv-00989-DSF-DFM Document 55 Filed 09/07/21 Page 1 of 2 Page ID #:528

                                                                             JS-6
   1
   2
   3
   4
   5
   6
   7
   8                    IN THE UNITED STATES DISTRICT COURT
   9                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
 10
 11
       Kirsanov, Stanislav, and Kirsanov,          Case No. 2:19-cv-00989 DSF (DFMx)
 12    Evgenia,
                                                   ORDER DISMISSING ACTION
 13                              Plaintiffs,       WITH PREJUDICE PURSUANT
                                                   TO STIPULATION UNDER RULE
 14               v.                               41 (a)(1)(A)(ii) OF THE FEDERAL
                                                   RULES OF CIVIL PROCEDURE
 15
       CDCR, et al.,
 16
                                 Defendants.
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               1
Case 2:19-cv-00989-DSF-DFM Document 55 Filed 09/07/21 Page 2 of 2 Page ID #:529



   1         The parties having stipulated to dismissal of this action with prejudice
   2
       pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, IT IS
   3
   4   HEREBY ORDERED that this action is dismissed with prejudice.
   5
             IT IS SO ORDERED.
   6
       DATED: September 7, 2021
   7
                                             Honorable Dale S. Fischer
   8                                         UNITED STATES DISTRICT JUDGE
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                2
